Blandford, Justice.
Lloyd Benjamin brought a rule against W. F. Taylor, in which he alleged that one Moore had sued out process of garnishment on a distress warrant, which had been issued at the instance of Moore against him, Benjamin, and one *763Tison had been served with summons of garnishment in said garnishment suit, and he, Tison, had appeared and answered the summons, admitting that he owed the said Benjamin the sum of $18.45. The justice rendered judgment on said answer against Tison in favor of Moore for said sum admitted to be due Benjamin in his answer. The money was collected by the justice, Taylor, and paid over to Moore by him. After this, the rule was brought by Benjamin to compel the justice to pay him the amount collected from Tison and paid over to Moore, the plaintiff in garnishment, by the justice. The justice answered the rule, and the foregoing facts appeared. The court made the rule absolute, and to this j udgment the justice excepted, and this is assigned as error.
Whether the decision and judgment of the justice against the garnishee, Tison, is error or not, it is a sufficient reply to say that the garnishee made no objection, and is not now objecting to said decision, and Benjamin cannot be heard to object for him. The money went to pay a debt which he owed Moore. In Smith vs. Greene, 34 £?«., 178, this court held that a garnishment could not issue on a distress warrant. So the judgment was merely erroneous in this case, and as the justice had jurisdiction of the parties and the subject-matter, his judgment was good until reversed or set aside in some of the ways recognized by law. Having collected the money and paid it to Moore, the judgment was executed. Hence no rule would lie against the justice in such a case, under §3961 of the Code.
Judgment reversed.